DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
1. [0005] "crystalize" should read "crystallize".  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 are rejected under 35 U.S.C. 103 as being unpatentable over Minami et al. (US PGPub US 2018/0269527 A1), hereinafter Minami, in view Yamasaki et al. (US PGPub US 2016/0240886 A1), hereinafter Yamasaki, in view of Suzuki et al. (US PGPub US 2016/0133989 A1), hereinafter Suzuki, in view of Furukawa et al. (US PGPub US 2017/0229734), hereinafter Furukawa. 


	Regarding claims 1 and 2, Minami discloses a method for producing a sulfide solid electrolyte (Title, Abstract, [0002]-[0003], [0007]), whereby the sulfide solid electrolyte is made by amorphizing a raw material composition containing Li2S, P2S5, LiI, LiBr and Li3N to obtain a solid electrolyte glass ([0009], [0019]-[0020], [0025], Examples 1-4), and crystallizing the sulfide glass by heating at temperature ([0027], [0038], [0040], [0042], [0044]).  Minami further discloses that adding N to a raw material composition containing Li, P, S, Br and I causes the temperature at which the high ion conduction crystalline phase forms to shift to the high temperature side and/or broaden in terms of where the temperature can exist ([0011], [0016], [0026]-[0027]).  Furthermore, Minami discloses that the mol% Li3N should be greater than 0 mol% and no more than 3.82 % ([0010], [0021], [0045], Examples 1-4), whereby a heat treatment temperature is dependent on the different Li3N content quantities and ranges from 215 to 270°C ([0028], Table 1, Fig. 3).    
However, Minami does not disclose that the composition contains a potassium-containing compound.  Furthermore, Minami does not disclose that the sulfide glass is crystallized by hot-pressing, and the sulfide glass has a first crystallization temperature of the sulfide glass is determined as X, and a second crystallization temperature of the sulfide glass is determined as Y, the first crystallization temperature X of the sulfide glass is 171°C or less, and a temperature difference (Y - X) between the second crystallization temperature Y and the first crystallization temperature X is 75°C or more.  
Yamasaki teaches a solid sulfide electrolyte with a composition of Li2S, P2S5, SiS2, K2S, which is prepared by mechanical milling, amorphizing, and heating to improve crystallinity ([0014], [0063], [0072], Example 1, Fig. 3).  Furthermore, Yamasaki teaches that the sulfide electrolyte preferably has a K element molar fraction (K/(Li + K)) to a Li element total, whereby the K element satisfies 0 < K/(Li + K) ≤ 0.1 (Abstract, [0008], [0010], [0083], Example 1).  Furthermore, Yamasaki teaches that it is difficult to retain a high ion conductivity of the sulfide solid electrolyte material with too large of a K element ratio ([0032]).  The original instant specification includes a composition, whereby the K/(Li + K) molar ratio is the same and/or close to the desired K molar ratio range disclosed by Yamasaki (Table 2, Example 1).  
In addition to the teachings of Minami and Yamasaki, Suzuki similarly teaches a sulfide solid electrolyte material, whereby it is preferably that the liquid for wet mechanical milling has an aprotic property such that hydrogen sulfide is not generated ([0046]-[0048]).  In addition, Suzuki teaches that the sulfide solid electrolyte preferably contains a low ratio of Li2S relative to the raw material composition so as to mitigate the amount of hydrogen sulfide that is produced ([0062], Ref. Example 1-1).  Similarly, the instant specification discusses a wet mechanical milling method with an aprotic liquid that does not produce hydrogen sulfide ([0022]-[0024]).        
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Minami with the teachings of Yamasaki and Suzuki, whereby the Li2S content disclosed in Minami is reduced and K2S is added so as to mitigate the undesirable production of hydrogen sulfide, whereby the reduction of Li2S and addition of K2S would lead to a reasonable expectation of success of achieving a desirable ionic conductivity of the sulfide solid electrolyte.
Additionally, Furukawa teaches that hot-pressing a solid electrolyte results in reduced grain boundaries and densification, whereby the ionic conductivity is improved ([0138], Table 8: Compare with and without hot-pressing).  Similarly, the original instant specification discusses hot-pressing densification to achieve the high ion conducting phase/crystals ([0012], Examples 1-8).  
In addition to the teachings of Minami and Furukawa, Suzuki teaches a first (Tc1) and second (Tcx) exothermic peak of the sulfide glass containing Li2S, P2S5, LiI, and LiBr ([0018], [0039], Fig. 2, Ref. Example 1-2) determined by differential thermal analysis (DTA), whereby the exothermic peak is related to a crystal phase ([0042]).  Suzuki further teaches a first exothermic/crystallization temperature is generally 170°C to 200°C ([0041], [0072], Table 1, Fig. 2, Ref. Example 1-4).  In addition, Suzuki teaches that the difference between the first and second exothermic/crystallization temperatures is preferably 70°C or higher.  Similarly, the original instant specification evidences DTA curves, whereby the first and second exothermic peaks are the first and second temperatures, respectively (See DTA measurement section Page 23), thus providing a similar method to the prior art for obtaining the first and second crystallization temperatures.  The instant specification also discusses that Li3N shifts the second crystallization temperature to the high side ([0013]), which is similar to the aforementioned teachings of Minami above. The examiner notes that no figures/drawings were provided by the Applicant for further consideration.     
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Minami with the teachings of Yamasaki and Suzuki to include K2S as discussed above, whereby Minami further incorporates the teachings of Furukawa insomuch as hot-pressing is utilized to densify the solid electrolyte and decrease grain boundaries to further improve ionic conductivity.  Moreover, it would have obvious to the skilled artisan that the solid sulfide electrolyte with a potassium-containing compound (e.g., K2S) would reasonably possess a first exothermic/crystallization temperature that at least overlaps the claimed range of the first crystallization temperature X of the sulfide glass is 171°C or less.  Furthermore, it would have been obvious to the skilled artisan that the addition of Li3N to the composition would positively shift the second exothermic/crystallization temperature to the high side such that the sulfide electrolyte would reasonably possess the temperature difference (Y - X) between the second crystallization temperature Y and the first crystallization temperature X that at least overlaps and/or encompasses the claimed range of 75°C or more. (MPEP 2144.05) 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over a modified Minami as in claims 1 and 2 above, and further in view of Tsuchida et al. (US PGPub US 2013/0177821 A1), hereinafter Tsuchida.

Regarding claim 3, a modified Minami discloses all the limitations as set forth above.  Furthermore, the sulfide solid electrolyte is described in claims 1 and 2 above.  However, a modified Minami does not disclose that the sulfide solid electrolyte contains a potassium-containing compound KI.  
	Tsuchida teaches a cathode body comprising a sulfide solid electrolyte and a cathode active material, whereby a restraint of the increase in interfacial resistance and restraint of an increase in bulk resistance is established if the sulfide solid electrolyte material contains at least one of Cl, Br and I (Abstract, [0076]-[0077]), whereby iodine is especially effective in coping with and restraining an increase in interface and/or bulk resistance ([0073]).    Tsuchida further teaches that the sulfide solid electrolyte has ion conductivity, whereby Li ion, K ion, among others, are provided as examples of a conducting metal ion ([0043]).  Similarly, the original instant specification discusses that the sulfide glass reacts with the cathode active material during hot pressing, thereby forming a resistive layer ([0013]).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have incorporated the teachings of Tsuchida with a modified Minami, whereby KI is added to the raw material composition as discussed in claims 1 and 2 above so as to restrain an increase in both interfacial and bulk resistance.  

	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PATRICK MCCLURE whose telephone number is (571)272-2742. The examiner can normally be reached Monday - Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA P MCCLURE/Examiner, Art Unit 4162        

/JONATHAN G LEONG/Supervisory Patent Examiner, Art Unit 4162                                                                                                                                                                                                        9/6/2022